FILED
                           NOT FOR PUBLICATION                              DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50180

              Plaintiff-Appellee,                D.C. No. 3:14-cr-00312-L

 v.
                                                 MEMORANDUM*
ROBERTO CARLOS RIVERA
CASANOVA,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Roberto Carlos Rivera Casanova appeals from the district court’s judgment

and challenges the 132-month sentence imposed following his guilty plea

conviction for importation of methamphetamine, in violation of 21 U.S.C. §§ 952


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 960. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      Rivera Casanova contends the district court erred in denying his third

request to substitute counsel. Applying this court’s three-factor test, we conclude

that the district court did not abuse its discretion. See United States v. Mendez-

Sanchez, 563 F.3d 935, 942 (9th Cir. 2009). Even if Rivera Casanova’s request

was timely, the court’s inquiry was adequate in light of its history with Rivera

Casanova. See id. at 942-43. Moreover, given that the purported conflict between

Rivera Casanova and his counsel was similar in nature to the conflicts Rivera

Casanova had experienced with his previous attorneys, the court reasonably denied

Rivera Casanova’s request for new counsel. See id. at 944 (“[T]he fact that this

was the same breakdown in communications that had occurred with his previous

lawyer is significant. . . . If [defendant] had received other counsel, it is likely that

the same conflicts would have arisen.”).

      Rivera Casanova also argues that the district court erred in denying a minor

role reduction to his base offense level under U.S.S.G. § 3B1.2. After Rivera

Casanova was sentenced, the United States Sentencing Commission issued

Amendment 794 (“the Amendment”), which amended the commentary to the

minor role Guideline. The Amendment is retroactive to cases pending on direct

appeal. See United States v. Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016).


                                            2                                      15-50180
The Amendment added a non-exhaustive list of factors a court “should consider” in

determining whether to apply a minor role reduction. See U.S.S.G. § 3B1.2 cmt.

n.3(C) (2015). We are satisfied that the district court’s stated rationale for

rejecting Rivera Casanova’s request for a reduction remains adequate under the

revised commentary. In light of the totality of the circumstances, the district court

did not clearly err in determining that Rivera Casanova failed to prove that he was

entitled to the adjustment. United States v. Cantrell, 433 F.3d 1269, 1282-83 (9th

Cir. 2006) (setting forth standing of review).

      AFFIRMED.




                                           3                                     15-50180